DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1- 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0190378 A1 to Han et al. (“Han”) in view of WO 2015/032437 A1 to SOLDATI et al. (“Soldati”).

As to claim 1, see similar rejection to claim 2.  The device teaches the method.
As to claim 2, Han discloses a communication device (fig. 4, macro MS)  comprising: a memory storing instructions (para. 0088, 0094, memory with software code); and at least one processor configured to process the instructions to (para. 0088, 0094, executed by a processor): receive, from a base station, a message configuration for measurement per respective beam of a cell, the configuration including a threshold and a maximum number (fig. 4, para. 0054, the macro BS broadcasts the CB_Restrict_Set_IDcell, a threshold value TH_3 for a signal-to-noise ratio, and a threshold value TH_4 for the Rx power from a femto BS (RxPw_HeNB); [para. 0043, beams are formed in femto BS…Tx power of the first beam (i.e. respective beam of a cell)]); measure quality per the respective beam (para. 0056, a macro MS serviced by the macro BS measures a downlink channel from the macro BS); select up to the maximum number, from the respective beam, at least one beam whose quality is above the threshold, the at least one beam including a best beam whose quality is strongest (para. 0056, macro MS… calculates a PMI maximizing the downlink channel power (PMI_max) (i.e. up to the maximum number), an SINR, and the downlink channel power from the adjacent femto BS (RxPw_HeNB); para. 0058, SINR<TH_3 (i.e. quality is the strongest) and RxPw_HeNB>TH_4 (i.e. quality is above the threshold), para. 0058, macro MS transmits a message, which is used to request the frequency resource (fo), i.e. select at least one beam, orthogonal to the frequency used by the femto BS, to the macro BS [para. 0043, beams are formed in macro BS]); and report, to the base station, the at least one beam (para. 0058, macro MS transmits a message, which is used to request the frequency resource (fo)).
Han does not expressly disclose a Radio Resource Control (RRC) message, report…the quality of the least one beam.
Soldati discloses the threshold value can be selected by the user node; predefined at the user node; or configured by the network of the communication system either dynamically (e.g., by means of physical layer signalling) or semi-statically (e.g., by means of higher layer Radio Resource Control (RRC) signalling) [page 17, lines 1-4].  Furthermore, user node signals the order or ranking to at least one network node [page 12, lines 30-31], with respect to a transmission beam from a network node [page 16, lines 9-10].
Prior to the effective filing date of the claimed invention, it would have been
obvious to a person of ordinary skill in the art to incorporate the RRC and signaling of
Soldati into the invention of Han. The suggestion/motivation would have for scheduling and/or muting radio resources (Soldati, page 1, lines 5-6).  Including the RRC and signaling of Soldati into the invention of Han was within the ordinary ability of one of ordinary skill in the art based on the teachings of Soldati.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463